PER CURIAM.
We affirm the trial court’s grant of summary judgment in favor of Edwina Brown who was the defendant in a personal injury action brought by James Johnson. We reject appellant’s argument that under Section 489.128, Florida Statutes (1999), appellee is barred from utilizing the independent contractor defense. Moreover, we find nothing in the record to raise a question of material fact as to whether appellee owed any duty of care to appellant, breach of which resulted in appellant’s injuries.
AFFIRMED.
BOOTH and KAHN, JJ., concur and POLSTON, J., dissents.